It appearing that the above-named attorney is a member of the Bar of this Court, that he was suspended indefinitely from the practice of law by the Court of Appeals of Maryland, that pursuant to Rule 15(b), Rules of Practice and Procedure, U.S. Court of Appeals for the Armed Forces, said attorney was suspended from the practice of law before the Court on September 5, 2013, and afforded 30 days to show cause why he should not be disbarred, that said attorney submitted a reply to the order to show cause on September 12, 2013, and upon consideration of the action of the Court of Appeals of Maryland and the reply of said attorney, it is ordered that Michael C. Hickey, Jr., is hereby suspended indefinitely from the practice of law before this Court, effective this date.